Title: To Thomas Jefferson from George Jefferson, 16 June 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 16th. June 1808
                  
                  Your favor of the 13th inclosing a Treasury draft on our Collector for 900$ is received.
                  I have paid Mr. Gordon $:883.54/100, being the amount of your bond to the late Doctor Currie, with interest. 
                  I am Dear Sir Your Very humble Servt. 
                  
                     Geo. Jefferson 
                     
                  
               